FRUGÉ, Judge ad hoc.
This is the companion case of Robinson v. Dunson, La.App., 65 So.2d 643, consolidated for trial with this case, with judgment handed down this day by this Court.
This is a petitory action instituted by Henry Robinson, James Robinson, Taylor *647Robinson, Jarrett Robinson, Jr., Blanche Robinson Hunter, Fannie Sinclair Miller and Ellen Mason Taylor against Walter Alexon and Threster Alexon, affecting the following described immovable property, to-wit:
Lot Eight (8) of the Fullerton Addition to the Town of DeQuincy, Cal-casieu Parish, Louisiana, being a subdivision of Block Five (5) of the subdivision of the West Half of the Northwest Quarter (W% of NW%) of Section Twenty (20), Township Seven (7) South, Range Ten (10) West, less 66' feet off the north side.
Judgment was rendered by the District Court dismissing plaintiffs’, suit at their costs, and they have appealed to this Court.
Although the facts in this case differ in many particulars from those in the companion case to which reference has just been made, the legal issues presented in both cases are identical.
No useful purpose would be served by setting out in this opinion all of the facts relating to this case. And since the same reasons for judgment assigned in the above mentioned companion case would apply to the one now before the Court it would be useless for those reasons to be repeated here.
As fully set out in the opinion handed down by this Court in the companion case of Robinson v. Dunson, we have considered that the District Court judgment is correct •and that plaintiffs’ suit should be rejected at their costs.
District Court judgment affirmed, plaintiffs to pay all costs.